Filed 3/12/18




      IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                           )
                                      )
           Plaintiff and Respondent,  )                            S228230
                                      )
           v.                         )                     Ct.App. 4/1 D065961
                                      )
VERONICA LORRAINE DEHOYOS et al., )                          San Diego County
                                      )                  Super. Ct. No. SCD252670
           Defendants and Appellants. )
_____________________________________ )


      Approved by voters in 2014, Proposition 47 (“The Safe Neighborhoods and
Schools Act” (Proposition 47)) reduces many common theft- and drug-related
offenses from felonies to misdemeanors for offenders who do not have prior
convictions for specified violent or serious offenses. The measure also permits
eligible defendants who were serving felony sentences as of Proposition 47’s
effective date to obtain the benefit of these changes by petitioning for
resentencing. (Pen. Code, § 1170.18, subd. (a), as amended by Stats. 2016,
ch. 767, § 1, p. 5313.) A court must grant a resentencing petition unless the court
determines that resentencing the defendant “would pose an unreasonable risk of
danger to public safety.” (Pen. Code, § 1170.18, subd. (b).)
      The question before us concerns the application of these provisions to
defendants who were serving felony sentences on the measure’s effective date but
whose judgments were on appeal and thus not yet final. Are such defendants
entitled to automatic resentencing under Proposition 47, or must they instead seek
resentencing through the statutory resentencing procedure, including the risk
assessment prescribed by Penal Code section 1170.18, subdivision (b)? We
conclude that resentencing is available to such defendants only in accordance with
the statutory resentencing procedure in Penal Code section 1170.18 (section
1170.18).
                                          I.

                                         A.
     Proposition 47 was passed by voters at the November 4, 2014, General
Election, and took effect the following day. The measure’s stated purpose was “to
ensure that prison spending is focused on violent and serious offenses, to maximize
alternatives for nonserious, nonviolent crime, and to invest the savings generated
from this act into prevention and support programs in K–12 schools, victim services,
and mental health and drug treatment,” while also ensuring “that sentences for
people convicted of dangerous crimes like rape, murder, and child molestation are
not changed.” (Voter Information Guide, Gen. Elec. (Nov. 4, 2014) text of Prop.
47, § 2, p. 70 (Voter Information Guide).) To these ends, Proposition 47 redefined
several common theft- and drug-related felonies as either misdemeanors or felonies,
depending on the offender’s criminal history. The redefined offenses include:
shoplifting of property worth $950 or less (Pen. Code, § 459.5, subd. (a)); forgery of
instruments worth $950 or less (Pen. Code, § 473, subd. (b)); fraud involving
financial instruments worth $950 or less (Pen. Code, § 476a, subd. (b)); theft of, or
receiving, property worth $950 or less (Pen. Code, §§ 490.2, subd. (a), 496,
subd. (a)); petty theft with a prior theft-related conviction (Pen. Code, § 666, subd.
(a)); and possession of a controlled substance (Health & Saf. Code, §§ 11350,
subd. (a), 11377, subd. (a)). While these offenses are now misdemeanors by default,
they remain felonies for offenders who have previously been convicted of certain
serious or violent crimes colloquially known as “super strikes” (see Pen. Code,
§ 667, subd. (e)(2)(C)(iv)(I)–(VIII); see also People v. Valencia (2017) 3 Cal.5th

                                          2
347, 351 & fn. 3), or of a crime that requires registration as a sex offender (see Pen.
Code, § 290, subd. (c)).1
     Proposition 47 also includes two sets of detailed provisions setting out the
terms under which retrospective relief is available to persons who were serving, or
who had already completed, felony sentences for offenses now redefined as
misdemeanors. This case concerns the first of these retrospective provisions,
which provides: “A person who, on November 5, 2014, was serving a sentence
for a conviction . . . of a felony . . . who would have been guilty of a misdemeanor
under the act that added this section . . . had this act been in effect at the time of
the offense may petition for a recall of sentence before the trial court that entered
the judgment of conviction in his or her case to request resentencing in
accordance” with the new misdemeanor penalty provisions. (§ 1170.18, subd. (a),
as amended by Stats. 2016, ch. 767, § 1, p. 5313, eff. Jan. 1, 2017.) Petitions for
recall were initially to be filed within a three-year window, absent a showing of
good cause; the Legislature has since extended that window to November 4, 2022.
(§ 1170.18, subd. (j), as amended by Stats. 2016, ch. 767, § 1, p. 5314, eff. Jan. 1,
2017.)2


1      Proposition 47 also redefined possession of cannabis or concentrated
cannabis as a misdemeanor or felony, depending on the offender’s criminal
history. (See Health & Saf. Code, former § 11357, subd. (a), as amended by Prop.
47, § 12, and subsequently amended.) Subsequent amendments, however, have
partly decriminalized possession of cannabis and redefined the conduct still
prohibited as either an infraction or a misdemeanor. (See Health & Saf. Code,
§ 11357, as amended by Stats. 2017, ch. 253, § 15, pp. 2351–2352, eff. Sept. 16,
2017.)
2       Section 1170.18, as adopted by the voters, permitted “[a] person currently
serving a sentence” to petition for recall of sentence, and required that recall
petitions be filed “within three years after the effective date” of Proposition 47.
(Former § 1170.18, subds. (a), (j), as added by Prop. 47, § 14, and subsequently
amended (italics added).) Both provisions were later amended by the Legislature.
(Stats. 2016, ch. 767, § 1, pp. 5313–5314, eff. Jan. 1, 2017.)
                                            3
     Only defendants who do not have disqualifying prior convictions may file
petitions for recall of sentence. (§ 1170.18, subds. (a), (i).) If the statutory
requirements are satisfied, “the petitioner’s felony sentence shall be recalled and
the petitioner resentenced to a misdemeanor . . . unless the court, in its discretion,
determines that resentencing the petitioner would pose an unreasonable risk of
danger to public safety.” (Id., subd. (b).) For these purposes, “ ‘unreasonable risk
of danger to public safety’ means an unreasonable risk that the petitioner will
commit a” super strike or crime requiring sex offender registration. (Id., subd.
(c).) In making this determination, “the court may consider” the petitioner’s
“criminal conviction history,” “disciplinary record and record of rehabilitation
while incarcerated,” and “[a]ny other evidence” the court “determines to be
relevant in deciding whether a new sentence would result in an unreasonable risk
of danger to public safety.” (Id., subd. (b), (b)(1)–(3).)
     Proposition 47 also provides a path to relief for persons who have already
completed a sentence for a covered offense: Such a person “may file an
application before the trial court that entered the judgment of conviction in his or
her case to have the felony conviction or convictions designated as
misdemeanors.” (§ 1170.18, subd. (f).) Like recall petitions, such applications
must be filed by November 4, 2022, absent good cause to file at a later date. (Id.,
subd. (j), as amended by Stats. 2016, ch. 767, § 1, p. 5314, eff. Jan. 1, 2017.) As is
true of Proposition 47’s other provisions for reducing a felony to a misdemeanor,
no relief is available to a person who has previously been convicted of a super
strike or an offense requiring registration as a sex offender. (§ 1170.18, subd. (i).)
If such an applicant satisfies the statutory requirements, the court must designate
the felony offense as a misdemeanor. (Id., subd. (g).) No hearing is required
unless the applicant asks for one. (Id., subd. (h).)



                                           4
                                         B.
     In December 2013, police officers arrested defendant Veronica Lorraine
DeHoyos for possessing methamphetamine, a controlled substance. At that time,
the offense was punishable as a felony by former section 11377 of the Health and
Safety Code (Stats. 2011, ch. 15, § 171, p. 325, and subsequently amended). In
April 2014, a jury found defendant guilty of violating former section 11377,
subdivision (a), and the San Diego Superior Court suspended imposition of
sentence and granted formal probation for three years.3
     Defendant appealed. On appeal, defendant invoked the then-newly enacted
provisions of Proposition 47. As noted, the measure redefined possession of a
controlled substance as a misdemeanor except for offenders who have
disqualifying prior convictions. (Health & Saf. Code, § 11377, subd. (a), as
amended by Prop. 47, § 13.) Noting that the record established no disqualifying
prior convictions, defendant argued that the Court of Appeal should reduce her
conviction to a misdemeanor and remand for resentencing without following the
procedures set out in section 1170.18. The Court of Appeal rejected her argument




3      Neither party suggests defendant’s status as a probationer, rather than a
prisoner, affects the proper resolution of the question before us. Courts of Appeal
to consider the issue have held, based on Proposition 47’s structure, purpose, and
history, that a probationer is “serving a sentence” for purposes of section 1170.18,
subdivision (a). (See People v. Bastidas (2017) 7 Cal.App.5th 591, 595, 598–606;
People v. Garcia (2016) 245 Cal. App. 4th 555, 557–559; People v. Lewis (2016) 4
Cal.App.5th 1085, 1093–1094 [postrelease community supervision]; cf. People v.
Moran (2016) 1 Cal.5th 398, 401 [referring to the “sentence of probation”];
People v. Lightsey (2012) 54 Cal. 4th 668, 677 [same]; People v. Superior Court
(Zamudio) (2000) 23 Cal. 4th 183, 210 [same]; Voter Information Guide, Gen.
Elec. (Nov. 4, 2014), analysis of Prop. 47 by Legis. Analyst, p. 34 [“[f]elony
offenders who have no current or prior convictions for serious, violent, or sex
offenses are typically sentenced to county jail or the supervision of a county
probation officer in the community, or both”].)


                                         5
and affirmed the judgment. “[T]o be considered for resentencing,” the court held,
defendant “must utilize the [statutory] procedure . . . .”
                                          II.
     The question before us is how Proposition 47 applies to those who, like
defendant, had been sentenced for a covered offense before November 5, 2014,
but whose judgments were not yet final on that date, and whose sentences have not
yet been completed. The Attorney General contends that resentencing is available
exclusively under section 1170.18, which conditions relief on the court’s
assessment of “whether a new sentence would result in an unreasonable risk of
danger to public safety.” (Id., subd. (b)(3).) Defendant, on the other hand, argues
that the reviewing court should reduce her offense to a misdemeanor and remand
the case for resentencing without the statutory risk assessment.
     Defendant’s argument relies on the principle articulated in In re Estrada
(1965) 63 Cal. 2d 740 (Estrada): “[A]n amendatory statute lessening punishment
is presumed to apply in all cases not yet reduced to final judgment as of the
amendatory statute’s effective date” (People v. Floyd (2003) 31 Cal. 4th 179, 184,
citing Estrada, at p. 744), unless the enacting body “clearly signals its intent to
make the amendment prospective, by the inclusion of either an express saving
clause or its equivalent” (People v. Nasalga (1996) 12 Cal. 4th 784, 793; see
Estrada, at p. 747). This rule rests on an inference that when the Legislature has
reduced the punishment for an offense, it has determined the “former penalty was
too severe” (Estrada, at p. 745) and therefore “must have intended that the new
statute imposing the new lighter penalty . . . should apply to every case to which it
constitutionally could apply” (ibid.). Estrada itself involved an offense committed
before, and tried to conviction after, the ameliorative statute took effect. (Id., at
pp. 743–744.) In a companion case to Estrada, we held the same presumption



                                           6
governed in a case in which the new statute had taken effect while a criminal
conviction was pending on appeal. (In re Kirk (1965) 63 Cal. 2d 761, 762–763.)
     In the decades since Estrada was decided, we have clarified that the absence
of an express savings clause does not necessarily resolve the question whether a
lawmaking body intended a statute reducing punishment to apply retrospectively.
“[W]hile such express statements unquestionably suffice to override the Estrada
presumption,” we have explained, “the ‘absence of an express saving clause . . .
does not end “our quest for legislative intent.” ’ ” (People v. Conley (2016) 63
Cal. 4th 646, 656 (Conley), quoting People v. Nasalga, supra, 12 Cal.4th at p. 793,
quoting In re Pedro T. (1994) 8 Cal. 4th 1041, 1049.) This is because “[o]ur cases
do not ‘dictate to legislative drafters the forms in which laws must be written’ to
express an intent to modify or limit the retroactive effect of an ameliorative
change; rather, they require ‘that the [legislative body] demonstrate its intention
with sufficient clarity that a reviewing court can discern and effectuate it.’ ”
(Conley, supra, 63 Cal.4th at pp. 656–657, quoting In re Pedro T., supra, 8
Cal.4th at pp. 1048–1049.)
     Proposition 47 contains no express savings clause. It does, however, address
the question of retrospective application in conspicuous detail. Separate
provisions articulate the conditions under which the new misdemeanor penalty
provisions apply to completed sentences (§ 1170.18, subds. (f)–(j)), sentences still
being served (id., subds. (a)–(e)), and sentences yet to be imposed (Pen. Code,
§§ 459.5, subd. (a), 473, subd. (b), 476a, subd. (b), 490.2, subd. (a), 496, subd. (a),
666, subd. (a); Health & Saf. Code, §§ 11350, subd. (a), 11377, subd. (a)). The
question is whether these provisions sufficiently demonstrate the electorate’s
intent concerning whether defendants who were sentenced before Proposition 47’s
effective date, but whose judgments were not yet final, are entitled to automatic
resentencing, or must instead petition for resentencing under section 1170.18.

                                           7
     We considered a similar question in Conley, supra, 63 Cal. 4th 646. That
case concerned the Three Strikes Reform Act of 2012 (Prop. 36, as approved by
voters, Gen. Elec. (Nov. 6, 2012); hereafter Reform Act), which prospectively
ameliorated sentencing under the statutes collectively known as the “Three
Strikes” law. (Pen. Code, §§ 667, subds. (b)–(j), 1170.12.) The Reform Act also
offered a possibility of resentencing to third strike prisoners who were currently
serving indeterminate life terms for offenses that, if committed after the Act’s
effective date, would no longer support life terms. The Act’s resentencing
provision, Penal Code section 1170.126, permitted “[a]ny person serving an
indeterminate term of life imprisonment . . . [to] file a petition for a recall of
sentence . . . [and] to request resentencing in accordance with” the new,
ameliorated penalty provisions. (Id., subd. (b).) This statute, like Proposition 47’s
resentencing provision (§ 1170.18), also conditioned relief on the court’s
determination whether resentencing “would pose an unreasonable risk of danger to
public safety.” (Pen. Code, § 1170.126, subd. (f).)4
     The issue in Conley, supra, 63 Cal. 4th 646, was whether life prisoners whose
judgments were not final on the Reform Act’s effective date could obtain relief
only under the Act’s resentencing provision (Pen. Code, § 1170.126), or whether
they were entitled to be resentenced automatically because of the Estrada
presumption that laws ameliorating punishment apply to nonfinal sentences. We
concluded that the resentencing provision was the exclusive avenue for
resentencing of persons who had been sentenced before Proposition 36’s effective
date. Three considerations led us to this conclusion.



4      In People v. Valencia, supra, 3 Cal.5th at page 375, this court held that the
specialized definition of “ ‘unreasonable risk of danger to public safety’ ” in
Proposition 47 does not apply in resentencing proceedings under the earlier-
enacted Proposition 36.
                                            8
     First, we explained, “unlike the statute at issue in Estrada, supra, 63 Cal. 2d
740, the Reform Act [was] not silent on the question of retroactivity. Rather, the
Act expressly addresse[d] the question in [its resentencing provision], the sole
purpose of which is to extend the benefits of the Act retroactively.” (Conley,
supra, 63 Cal.4th at p. 657; see Pen. Code, § 1170.126.) That provision, we noted,
“dr[ew] no distinction between persons serving final sentences and those serving
nonfinal sentences, entitling both categories of prisoners to petition courts for
recall of sentence under the Act.” (Conley, supra, at p. 657.) Moreover, we
explained, “the nature of the [Reform Act’s] recall mechanism and the substantive
limitations it contains call[ed] into question the central premise underlying the
Estrada presumption,” namely, that the lawmaking body had “categorically
determined that ‘imposition of a lesser punishment’ will in all cases ‘sufficiently
serve the public interest.’ ” (Conley, at p. 658, quoting In re Pedro T., supra, 8
Cal.4th at p. 1045.) We emphasized that, instead of mandating lesser punishment
in all cases, voters had conditioned relief on a judicial assessment of the risk that
resentencing would pose to public safety. (Pen. Code, § 1170.126, subd. (f); see
Conley, at p. 658.) Finally, we noted, our understanding of the recall mechanism
was reinforced by consideration of the remainder of the statutory scheme. We
noted the sentencing provisions of the Reform Act had established a new set of
factors related to the nature of the defendant’s current offense that must be
“ ‘plead[ed] and prov[ed]’ by the prosecution.” (Conley, at p. 659, quoting Pen.
Code, § 1170.12, subd. (c)(2)(C).) The Reform Act did not, however, specify how
that requirement was to be satisfied in the case of a defendant who had already
been sentenced. This omission, we concluded, reinforced the conclusion that
voters had not contemplated that previously sentenced defendants would be
resentenced automatically under these new sentencing procedures, but instead
contemplated that such defendants would seek relief under the Reform Act’s

                                           9
resentencing provision, which contained no comparable pleading-and-proof
requirements. (Conley, at pp. 660–661.)
     Similar considerations lead us to a similar conclusion in this case. Like the
Reform Act, Proposition 47 is an ameliorative criminal law measure that is “not
silent on the question of retroactivity,” but instead contains a detailed set of
provisions designed to extend the statute’s benefits retroactively. (Conley, supra,
63 Cal.4th at p. 657.) Those provisions include, as relevant here, a recall and
resentencing mechanism for individuals who were “serving a sentence” for a
covered offense as of Proposition 47’s effective date. (§ 1170.18, subd. (a).) Like
the parallel resentencing provision of the Reform Act, section 1170.18 draws no
express distinction between persons serving final sentences and those serving
nonfinal sentences, instead entitling both categories of prisoners to petition courts
for recall of sentence. (Ibid.) And like the resentencing provision of the Reform
Act, section 1170.18 expressly makes resentencing dependent on a court’s
assessment of the likelihood that a defendant’s early release will pose a risk to
public safety, undermining the idea that voters “categorically determined that
‘imposition of a lesser punishment’ will in all cases ‘sufficiently serve the public
interest.’ ” (Conley, at p. 658; see § 1170.18, subd. (b).)
     Proposition 47, unlike the Reform Act, does not create new sentencing
factors that the prosecution must “plead[] and prove[]” (Pen. Code, § 1170.12,
subd. (c)(2)(C)) to preclude a grant of leniency. We can therefore draw no
inferences from the omission of any provision addressing the application of such a
pleading-and-proof requirement to individuals who have already been sentenced,
as we did in Conley. But our conclusion is strongly reinforced by other indicia of
legislative intent. In enacting Proposition 47, voters declared their purpose to
“[r]equire a thorough review of criminal history and risk assessment of any
individuals before resentencing to ensure that they do not pose a risk to public

                                          10
safety.” (Voter Information Guide, supra, text of Prop. 47, § 3(5), p. 70, italics
added.) The breadth of this statement of purpose indicates an intent to apply the
provisions of section 1170.18, including its risk assessment provision, to all
previously sentenced defendants who had not yet completed their sentences, and
not just to those whose judgments had become final on direct review. (See People
v. Canty (2004) 32 Cal. 4th 1266, 1280 [courts may consider “statements of the
intent of the enacting body contained in a preamble” as an “aid in construing a
statute”].)
     Defendant raises several objections to this conclusion, but none has merit.
First, she argues that section 1170.18, unlike the resentencing provision of the
Reform Act, is ambiguous about whether it applies to defendants who were
serving nonfinal sentences as of Proposition 47’s effective date. She contends that
this ambiguity should be resolved in favor of concluding that such defendants are
not entitled to file petitions for resentencing under section 1170.18. And if
defendants are not entitled to resentencing under section 1170.18, she reasons,
they must be entitled to automatic resentencing in accordance with the Estrada
presumption.
     This argument fails at the first step. Section 1170.18 authorizes a defendant
who was “serving a sentence” for a covered offense as of November 5, 2014, to
file a petition for recall of sentence. (Id., subd. (a).) As a matter of ordinary
usage, we say that a defendant begins to serve a sentence after the sentence is
imposed; the terminology does not vary depending on whether the sentence the
defendant is serving has become final on direct review. (See Conley, supra, 63
Cal.4th at p. 655.) And defendant points to nothing in Proposition 47 that would
suggest that the voters were using the phrase “serving a sentence” in a different,
idiosyncratic way. On the contrary, Proposition 47’s assertion of a purpose to
apply the provisions of section 1170.18 to “any individuals before resentencing”

                                          11
strongly suggests that voters understood that section 1170.18 would apply to all
previously sentenced defendants who seek resentencing, regardless of whether
their judgments have become final on direct review. (Voter Information Guide,
supra, text of Prop. 47, § 3(5), p. 70, italics added.)
     It certainly is true, as defendant says, that section 1170.18, subdivision (a)’s
reference to those defendants “serving a sentence” for a covered offense operates
to distinguish them from other defendants who have already completed their
sentences and are therefore entitled to relief under a separate provision.
(§ 1170.18, subd. (f).) But it does not follow that we can read “serving a
sentence” as though it instead read “serving a final sentence,” as defendant
argues—a conclusion that would require us to insert language that Proposition
47’s drafters did not see fit to include. (See Los Angeles County Metropolitan
Transportation Authority v. Alameda Produce Market, LLC (2011) 52 Cal. 4th
1100, 1108.)
     Defendant next contends our interpretation of the Reform Act in Conley,
supra, 63 Cal. 4th 646, sheds no light on the proper interpretation of Proposition 47
because the two initiatives have different ameliorative goals. The Reform Act, she
argues, was presented to the voters as intended “ ‘to restore the original intent of
California’s Three Strikes Law,’ ” “whereas the electorate’s intent in enacting
Proposition 47 was a classic (and wide-scale) reduction in sentencing” that
amounts to a “never-before-seen sea change in California criminal jurisprudence.”
It is unclear what lesson defendant would have us derive from this comparison.
The Reform Act and Proposition 47 do, of course, affect different categories of
offenders in various ways. (See People v. Valencia, supra, 3 Cal.5th at p. 376
[Props. 36 and 47 address “two very different populations of offenders”].) But our
holding here, like our conclusion in Conley, depends on a conclusion about the
intended operation of a statutory scheme that provides a particular mechanism for

                                           12
the retroactive application of the ameliorative changes the measures brought
about; it does not depend on the relative scope or scale of those changes.
     Defendant also briefly suggests that the voters who passed the Reform Act
were more concerned with public safety than the voters who passed Proposition 47;
the latter group, defendant argues, placed a greater emphasis on cost savings and on
the reduction of punishment for individuals with low-level felony convictions. As
support for this conclusion, defendant points to cases that have observed that
Proposition 47 prescribes less demanding substantive requirements for eligibility
for relief than does the Reform Act. (See, e.g., People v. Buford (2016) 4
Cal.App.5th 886, 908–909.) Again, there are certainly differences between the two
statutory schemes. But in the respect relevant to our analysis here, the statutory
schemes operate in much the same way: Both require a previously sentenced
defendant to seek relief through a petition for resentencing, and both require a court
to consider the impact on public safety before granting the petition. Defendant’s
proposed interpretation of Proposition 47 would create an exception to this rule the
voters apparently did not intend. (Voter Information Guide, supra, text of Prop. 47,
§ 3(5), p. 70.)
     Finally, defendant calls our attention to language in Proposition 47 intended
to guide the measure’s judicial interpretation. Section 1170.18 provides that
“[t]his section does not diminish or abrogate any rights or remedies otherwise
available to the petitioner or applicant.” (Id., subd. (m); see former § 1170.18,
subd. (m), as added by Prop. 47 [similar].) Defendant asserts that one of the
“rights or remedies” (ibid.) available to her is automatic resentencing under
Estrada and Kirk. But these cases describe a presumption about legislative intent
to guide our understanding of the retroactive reach of the statute; they do not
establish substantive rights. (See Conley, supra, 63 Cal.4th at pp. 661–662.) And
as we have previously explained, subdivision (m) “protects a person ‘from being

                                         13
forced to choose between filing a petition for a recall of sentence and pursuing
other legal remedies to which they might be entitled (e.g., petition for habeas
corpus).’ ” (People v. Morales (2016) 63 Cal. 4th 399, 408.) Subdivision (m)
itself does not create an entitlement to resentencing outside of the petition process,
without regard to the substantive requirements the voters prescribed in section
1170.18. Defendant points to uncodified provisions of Proposition 47 that direct
courts to construe the measure “broadly” and “liberally . . . to effectuate its
purposes” (Voter Information Guide, supra, text of Prop. 47, §§ 15, 18, p. 74).
But consideration of this general interpretive direction does not relieve us of our
obligation to “ ‘ “ ‘follow the [voters’] intent, as exhibited by the plain meaning of
the actual words of the law . . . .’ ” ’ ” (Flatley v. Mauro (2006) 39 Cal. 4th 299,
312; see People v. Martinez (2017) 2 Cal.5th 1093, 1107.)
                                         III.
     The judgment of the Court of Appeal is affirmed.


                                                   KRUGER, J.
WE CONCUR:

CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
NEEDHAM, J.*




*      Associate Justice of the Court of Appeal, First Appellate District, Division
Five, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.
                                          14
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. DeHoyos
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 238 Cal. App. 4th 263
Rehearing Granted

__________________________________________________________________________________

Opinion No. S228230
Date Filed: March 12, 2018
__________________________________________________________________________________

Court: Superior
County: San Diego
Judge: Peter C. Deddeh, Gale E. Kaneshiro and Lisa C. Schall

__________________________________________________________________________________

Counsel:

Leslie Ann Rose, under appointment by the Supreme Court, Valerie G. Wass, under appointment by the
Court of Appeal, and Howard C. Cohen for Defendant and Appellant Veronica Lorraine DeHoyos.

Lewis A. Wenzell, under appointment by the Supreme Court, for Defendant and Appellant Gary Richard
DeGraff.

Kamala D. Harris and Xavier Becerra, Attorneys General, Gerald A. Engler, Chief Assistant Attorney
General, Julie L. Garland, Assistant Attorney General, Steven T. Oetting, Deputy State Solicitor General,
Lise Jacobson, Arlene A. Sevidal, Sean M. Rodriquez and Allison V. Acosta, Deputy Attorneys General,
for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Howard C. Cohen
Appellate Defenders, Inc.
555 West Beech Street, Suite 300
San Diego, CA 92101-2939
(619) 696-0282

Allison V. Acosta
Deputy Attorney General
600 West Broadway, Suite 1800
San Diego, CA 92101
(619) 738-9111